Citation Nr: 0712078	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  05-17 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for residuals of a right 
styloid/fibula fracture, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from January 1953 to December 
1956.

This appeal is from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Denver, Colorado, 
Regional Office (RO) that increased the disability rating for 
the veteran's residuals of right styloid/fibula fracture 
(right ankle) from zero to 20 percent and assigned an 
effective date of that increase.  The veteran filed a notice 
of disagreement (NOD) with the rating and the effective date.  
After receipt of a statement of the case (SOC), the veteran's 
June 2005 substantive appeal withdrew the NOD as to the 
effective date.  38 C.F.R. § 20.204 (2006).

Prior to initiating the instant claim, the veteran perfected 
appeals from the initial rating of tinnitus and hearing loss 
and with the denial of service connection for presbyopia and 
headaches.  In June 2005, he withdrew the appeal as to the 
rating of tinnitus, and for service connection for presbyopia 
and headaches.  In June 2006, he withdrew the appeal as to 
the rating of hearing loss.

A January 2007 statement by the veteran submitted to the 
Board of Veterans' Appeals (Board) by his Congressman appears 
to make multiple secondary service connection claims.  The 
Congressman also forwarded the veteran's application for 
total disability based on individual unemployability (TDIU) 
(VA Form 21-8940).  These matters are referred to the RO for 
appropriate action.

This decision does not address TDIU.  Although TDIU can be an 
element of an increased rating claim when the assertion of 
unemployability is based solely on the service-connected 
disability at issue for an increased schedular rating, see 
VAOPGCPREC 6-96, the veteran's claim is predicated on 
establishing service connection for additional conditions, as 
noted above, as well as on the service-connected right ankle.  
The matter of TDIU is not ripe for appellate review.

The veteran testified at a videoconference hearing before the 
undersigned in March 2007.  A transcript of the hearing is of 
record.  The veteran submitted additional evidence directly 
to the Board in March 2007.  He also submitted a waiver of 
his right to initial consideration of that evidence by the 
agency of original jurisdiction.  38 C.F.R. § 20.1304(c) 
(2006).  Reference in this decision to the veteran's 
statement on the application for TDIU, mentioned above, 
pertains only to matters at issue in this decision, no 
opinion or decision is intended, and no inference should be 
made, regarding the unadjudicated claim for TDIU or any other 
claim.


FINDINGS OF FACT

1.  The veteran's residuals of a right styloid/fibula 
fracture are currently rated at the maximum rating afforded 
for limitation of motion of an ankle.

2.  The veteran does not have ankylosis of the right ankle.


CONCLUSION OF LAW

Schedular criteria for a rating higher than 20 percent for 
the residuals of a right styloid/fibula fracture are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2006).

The veteran applied for an increased rating for his right 
ankle disability in August 2004.  A November 2004 VA letter 
afforded the veteran all aspects of notice mandated by law 
and regulation, except notice of the effective date element 
of his claim.  See Dingess v. Nicholson, 19Vet. App. 473 
(2006).  The letter did not explicitly request the veteran to 
submit pertinent evidence currently in his possession, but it 
did so implicitly by advising him, "If the evidence is not 
in your possession . . .," VA would assist him to obtain it, 
and stating the ultimate responsibility for production of 
evidence is his.  Regarding notice of the effective date 
aspect of VA compensation claims, VA provided such notice in 
a March 2006 letter to the veteran and readjudicated the 
claim in a January 2007 supplemental statement of the case.  
Noting in VA's notice actions has prejudiced the veteran's 
participation in the prosecution of his claim.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  VA has discharged all 
elements of its notice requirements.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006).

VA has obtained all evidence of which it had notice, and, 
where necessary, the veteran's authorization to obtain 
evidence.  VA has examined the veteran, and no further 
medical opinion is necessary to decide the claim.


II.  Increased Rating

In review of claims for higher ratings, the Board considers 
all of the medical evidence of record, including the 
appellant's relevant medical history.  38 C.F.R. § 4.1 
(2005); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2006), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2006).

The appellant's right ankle is currently rated 20 percent 
disabling under the rating criteria for limitation of motion 
of the ankle, 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2006), 
the highest rating afforded under that code.  The only 
provision in the rating schedule for a higher rating for an 
ankle disorder is for ankylosis.  Diagnostic Code 5270.  
Ankylosis "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Dorland's 
Illustrated Medical Dictionary 93 (30th ed. 2003).  VA 
compensation examination of December 2004, and VA outpatient 
and private medical records from September 1998, four months 
after June 1998 surgery, to February 2007, reveal that the 
ankle is not ankylosed.  On VA examination in April 2006, the 
veteran had dorsiflexion to 20 degrees and plantar flexion to 
30 degrees.  The examiner indicated that he would assign an 
additional 5 degree range of motion loss due to pain.  The 
most recent report of range of motion, a VA physical therapy 
note of December 2006 shows dorsiflexion to 10 degrees and 
plantar flexion to 25 degrees.  The private treatment record 
of February 2007 noted that the right ankle had stable 
ligaments and was puffy and stiff, but the examiner also 
observed the veteran stand on tip-toes and have trouble 
walking on his heels because of poor balance.

The veteran's representative asserted in March 2007 hearing 
testimony that the stiff ankle constituted ankylosis.  The 
representative lacks the medical expertise to proffer his 
opinion as evidence in a matter that requires medical 
expertise to give an opinion probative value.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The reasonable 
inference from the February 2007 examination report is that 
the stiffness observed was not consolidation of the joint.  
Again, the veteran was able stand on his tip-toes.  The 
veteran's right ankle cannot be rated as ankylosed.

The veteran asserts in hearing testimony he is entitled to a 
rating greater than 20 percent for pain in the right ankle 
and for radiation of that pain into the leg and hip.  He is 
shown to have arthritis of his right hip, for which he is not 
service connected.  Further, pain and other factors usually 
considered when rating a disability for limitation of motion, 
see 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (consideration of additional 
functional impairment of a joint due to decreased range of 
motion during flare-up of underlying disease), are not 
applicable when a joint is rated at the maximum provided by 
the rating schedule.  No higher rating may be afforded under 
that diagnostic code except on an extraschedular basis.  
Spencer v. West, 13 Vet. App. 376, 382 (2000).

An extraschedular rating is authorized when a service-
connected disability cannot be practicably evaluated under 
the rating schedule because it is of such an extraordinary 
nature that the rating criteria are inadequate to evaluate 
it, because of such related factors as causing marked 
interference with employment or requiring frequent 
hospitalization.  38 C.F.R. § 3.321(b)(1) (2005).  The 
veteran reported in a January 2007 that he has been retired 
since 1988; consequently, there is no marked interference 
with employment.  A June 2006 statement of his grandson 
asserts that the veteran would continue to work but for 
chronic pain in multiple parts of his body.  This statement 
would not be evidence the service-connected right ankle 
markedly interferes with employment, even if the veteran were 
employed.  There are no extraordinary features of this 
disability that render the schedular rating criteria 
inadequate.

In sum, the veteran receives the highest rate of compensation 
provided by law for an unankylosed ankle.  The claim must be 
denied.


ORDER

A disability rating greater than 20 percent for residuals of 
a right styloid/fibula fracture is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


